   Case 2:19-cv-00098-MHT-JTA Document 46 Filed 09/13/21 Page 1 of 4




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


GAVIN McINNES,                      )
                                    )
        Plaintiff,                  )
                                    )           CIVIL ACTION NO.
        v.                          )             2:19cv98-MHT
                                    )                 (WO)
THE SOUTHERN POVERTY LAW            )
CENTER, INC.,                       )
                                    )
        Defendant.                  )

                         OPINION AND ORDER

       In reviewing the pending motion to dismiss, it came

to the attention of the court that the allegations of

the plaintiff’s complaint are insufficient to invoke

this     court's     diversity-of-citizenship               jurisdiction.

The allegations must show that the citizenship of each

plaintiff     is   different      from   that     of    each   defendant.

See 28 U.S.C. § 1332.

       The   plaintiff's      complaint      fails       to    meet    this

standard     in    two    ways.          First,    it       provides    the

“residence” rather than the “citizenship” of plaintiff

Gavin    McInnes.        An   allegation        that    a     party    is   a
   Case 2:19-cv-00098-MHT-JTA Document 46 Filed 09/13/21 Page 2 of 4




“resident” of a State is not sufficient to establish

that    a   party   is    a    “citizen”          of    that      State.        See

Travaglio v. Am. Exp. Co., 735 F.3d 1266, 1269 (11th

Cir. 2013) (“Residence alone is not enough.”) (citation

omitted); Taylor v. Appleton, 30 F.3d 1365, 1367 (11th

Cir.    1994)    (“Citizenship,            not   residence,        is    the    key

fact that must be alleged in the complaint to establish

diversity for a natural person.”).1

       Second, the complaint does not properly allege the

citizenship of defendant Southern Poverty Law Center

because     it   states       the    location          of   the    defendant’s

“headquarters”      rather          than    its    “principal           place   of

business.”       To invoke jurisdiction based on diversity

in a case in which a corporation is a party, it is

necessary to allege distinctly and affirmatively all



    1 “Citizenship is equivalent to ‘domicile’ for
purposes of diversity jurisdiction. ... And domicile
requires both residence in a state and ‘an intention to
remain there indefinitely....’” Travaglio, 735 F.3d
1266, 1269 (quoting McCormick v. Aderholt, 293 F.3d
1254, 1257, 1258 (11th Cir. 2002)) (internal citation
omitted).
                           2
      Case 2:19-cv-00098-MHT-JTA Document 46 Filed 09/13/21 Page 3 of 4




the     States      by    which      the    corporation         has   been

incorporated and the State in which the corporation has

its principal place of business.                28 U.S.C. § 1332(c);

see    also    American       Motorists     Ins.    Co.    v.    American

Employers' Ins. Co., 600 F.2d 15, 16 and n.1 (5th Cir.

1979) (per curiam).2          While a corporation’s headquarters

will often be its principal place of business, that is

not always the case. See Hertz Corp. v. Friend, 559

U.S. 77, 92-93 (2010).              Accordingly, “simply using the

term     ‘headquarters’        in    alleging      federal      diversity

jurisdiction does not necessarily allege a company's

principal      place     of   business.”     Capps v. Teva Pharms.

USA, Inc., No. 3:21-CV-321-MMH-JBT, 2021 WL 1164818, at

*2 (M.D. Fla. Mar. 26, 2021) (Howard, J.).

       As jurisdiction has not been properly pleaded, the

court will deny the motion to dismiss without prejudice


    2. In Bonner v. Prichard, 661 F.2d 1206, 1209 (11th
Cir. 1981) (en banc), the Eleventh Circuit Court of
Appeals adopted as binding precedent all of the
decisions of the former Fifth Circuit handed down prior
to the close of business on September 30, 1981.

                                      3
   Case 2:19-cv-00098-MHT-JTA Document 46 Filed 09/13/21 Page 4 of 4




and with leave to renew.

                                 ***

    It is therefore the ORDER, JUDGMENT, and DECREE of

the court that the plaintiff has until September 27,

2021,   to   amend   the     complaint       to   allege   jurisdiction

sufficiently,    see    28    U.S.C.     §    1653;   otherwise    this

lawsuit shall be dismissed without prejudice.

    It is further ORDERED that the motion to dismiss

(Doc. 17) is denied without prejudice and with leave to

renew by two weeks after the date of the filing of the

amended complaint.

    DONE, this the 13th day of September, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE




                                  4
